 

 

Case 18-10512-KBO Doc 847 Filed 08/13/19 Page 1of2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

IN RE: : Chapter 11

Jointly Administered

ZOHAR III, CORP., ET AL., ‘S-)9BIZ C4 Bo)

DEBTORS

MEDIATOR’S REPORT

The Mediator conducted a further mediation session on July 31, 2019, which all parties
and their lawyers attended. The mediation took place over approximately nine hours. At the
conclusion of the mediation, the Patriarch Stakeholders made several proposals for Debtors’ and

creditors’ consideration.

Thereafter, the Debtors requested documents from the Patriarch Stakeholders which they
need to assess the settlement proposals. It appears that the Patriarch Stakeholders took exception
to the number of documents Debtors requested. At or near the same time, Debtors filed a motion

asking the Court to rule that the strenuously negotiated Settlement Agreement does not expire

on August 22, 2019, to which the Patriarch Stakeholders will object. Patriarch Partners has, in

return, served discovery on Debtors and seeks to take a number of depositions.

It is painful for the Mediator to observe that the settlement parties are on the brink of

_ litigation that is likely to spiral into long, difficult and expensive litigation, particularly when

 
 

72 oo ero

Case 18-10512-KBO Doc 847 Filed 08/13/19 Page 2 of 2

settlement is possible. Accordingly, the Mediator recommends that the Court order a stay of
litigation and order the parties to return to mediation promptly, perhaps one last time.
Unfortunately, the Mediator is in the midst of a number of time sensitive cases and therefore has
limited time for what will likely prove to be a lengthy mediation session. The Mediator offers
Saturday, August 17, 2019, for the mediation, recognizing that a Saturday mediation is unusual;
or late in the day and evening on August 21, 2019. These are the only dates the Mediator has
available for the next several weeks and continuing the mediation on those dates will minimize

any delay should mediation prove to be unsuccessful.

  

August 13, 2019

Kevin Gross, Mediator
